
	
		II
		111th CONGRESS
		1st Session
		S. 1973
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 28, 2009
			Ms. Cantwell introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty
		  on suspension system stabilizer bars.
	
	
		1.Suspension system stabilizer bars
			(a)In generalSubheading 9902.25.77 of the Harmonized
			 Tariff Schedule of the United States (relating to suspension system stabilizer
			 bars) is amended—
				(1)in the effective period column, by striking
			 12/31/2009 and inserting 12/31/2012; and
				(2)by striking the article description and
			 inserting the following: Suspension system stabilizer bars of alloy
			 steel, each weighing approximately 42 kg, the forgoing comprising one
			 horizontal rod 98.8 cm in length at each end of which is welded at
			 approximately right angles of a rod measuring approximately 51 cm in length,
			 designed for use in Class 7 and 8 trucks only, certified by the importer as of
			 Japan grade SCM 525S (26CrMo4) or SCM435H (34CrMo4) steel (provided for in
			 subheading 8708.80.65).
				(b)Effective
			 dateThe amendment made by
			 this section shall apply with respects to goods entered, or withdrawn from
			 warehouse for consumption, on or after the 15th day after the date of enactment
			 of this Act.
			
